Citation Nr: 1526506	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease, lumbosacral spine, and degenerative disc disease, L5-S1.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease with chronic trochanteric bursitis, left hip.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease with chronic trochanteric bursitis, right hip. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for increased disability ratings for service-connected lumbosacral and right and left hip disabilities.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In October 2013, the Veteran perfected his substantive appeal of the aforementioned issues, and stated on his VA Form 9 that he had to retire in March 2013 because of his hip and back pain.  As these are the disabilities for which the Veteran is seeking increased ratings, the issue of entitlement to TDIU has been raised, and has been added to the issue list above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To provide the Veteran with additional VA examination and medical opinions; to obtain outstanding relevant VA, federal, and private treatment records; and to conduct initial development of a claim for TDIU.

The Veteran was provided with VA examination of his lumbosacral spine and bilateral hips in September 2013.  The VA examiner interviewed the Veteran regarding his subjectively-experienced symptoms and conducted range of motion measurements using a goniometer.  The Veteran was noted to use the following medications, resulting in partial relief from his back and bilateral hip pain:  oxycontine, oxycodone, piroxicam and Celebrex.  On his VA Form 9, submitted in October 2013, the Veteran asserted that his thoracolumbar forward flexion would have been 30 degrees or less had he "not been on all this pain medication for severe back pain," and had he not received injections for his hips right before the examination which decreased his pain and allowed for more flexibility.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the case of Jones v. Shinseki, the Court stated that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  26 Vet. App. 56, 63 (2012).  Because the rating criteria under 38 C.F.R. § 4.71a for the spine and hips do not explicitly contemplate the ameliorative effects of medication, an evaluation for these disabilities should, to the extent possible, contemplate their resulting functional limitations in the absence of medication.  On remand, the VA examiner(s) should be asked to provide an opinion which addresses this scenario throughout the pendency of the appeal.

The Veteran has specifically indicated that he underwent anesthetic injections for his hips shortly before the prior examination, an additional VA examination, which is not shortly preceded by such injections, should be provided to assess the current severity and manifestations of the Veteran's bilateral hip disability.  Additionally, although the Veteran has not specifically asserted a worsening of his lumbosacral disability subsequent to the previous VA examination, given the complex nature of the opinion requested, the Board finds that an in-person examination of the Veteran with the Board's specific inquiries in mind would likely allow for more firmly-supported opinions, and in turn, allow for a better-informed subsequent adjudication by the Board.  Therefore, on remand, additional VA examination(s) should be provided to the Veteran to assess the current severity and manifestations of his lumbosacral and bilateral hip disabilities. 

As the Board is remanding the case for further development, on remand, the AOJ should make efforts to obtain any outstanding VA and private treatment records relevant to the claims.  Specifically, the Board notes that the claims file currently contains records of treatment with the P.C. Regional Medical Center, with a Dr. K., through June 2013 and with St. John's Clinic through August 2013.  Treatment notes from the G.L.W. Army Medical Center, through September 2010, and records from Columbia VA Medical Center (VAMC), through December 2010, are also of record.  On remand, the Veteran should be asked to provide the necessary releases and authorizations necessary to obtain treatment records from the private providers up to the present.  The AOJ should also take all necessary efforts to obtain updated treatment records from the G.L.W. Army Medical Center and all VA facilities, and must document all attempts, positive or negative, in the claims file.    

As noted above, the Court has held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  See Rice, 22 Vet. App. 447.  The Board has jurisdiction to consider the Veteran's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  The Veteran raised the issue of entitlement to TDIU on his VA Form 9.  Therefore, the Board finds it necessary to remand the issue of entitlement to a TDIU to the AOJ for initial development, notice, and consideration.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter which provides proper and complete notice regarding the TDIU claim remanded herein.  This notice must include notice of the criteria necessary to substantiate a claim for TDIU, to include on a schedular and an extraschedular basis as per 38 C.F.R. §§ 4.16(a), (b). 

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ.

3.  Ask the Veteran to provide a release form for records of treatment with P.C. Regional Medical Center and St. John's Clinic and to identify any other private treatment he received regarding his low back and/or bilateral hip disabilities that have not yet been associated with the file, and to provide a release form for records of any additional treatment he identifies.  After securing the Veteran's written authorization, obtain the records of private treatment with P.C. Regional Medical Center from June 2013 to the present, St. John's Clinic from August 2013 to the present, and any other relevant treatment records identified by the Veteran.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records himself.  (Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the private facilities should be used in order to aid him in responding to the request.)

4.  Obtain all the Veteran's treatment records from G.L.W. Army Medical Center from September 2010 to the present.  All efforts to obtain such records must be fully documented and relevant federal facilities must provide a negative response if no records are found.

5.  Obtain any and all of the Veteran's VA treatment records, including records of treatment with the Columbia VAMC, from December 2010 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

6.  After completing the aforementioned development, schedule the Veteran for an additional VA examination to ascertain the current severity and manifestations of his degenerative joint disease, lumbosacral spine, and degenerative disc disease, L5-S1.  To the extent possible, ensure that the examination does not immediately follow the Veteran's treatment via anesthetic injections of the thoracic or lumbar spine.  Confer with the Veteran as appropriate for scheduling purposes.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

Thereafter, the examiner should address the following:

a.  The examiner must conduct full range of motion studies for the thoracolumbar spine and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible. 

c.  Then, after reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran, if necessary, provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the thoracolumbar spine during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  The examiner should also state whether the Veteran has any neurologic abnormalities present, including but not limited to any bowel or bladder impairment or radiculopathy, and indicate whether it is at least as likely as not (50 percent probability or greater) that such neurological abnormality is associated with the Veteran's service-connected lumbosacral disability.  

Although the examiner should not limit his or her review to the following records in coming to an opinion on the above, the examiner's attention is particularly directed to the September 2013 VA examination report noting mild sciatic nerve involvement bilaterally.   

e.  The Veteran contends that the functional limitations of his lumbosacral disability would be more extreme but for his extensive use of medications.  To the extent possible, the VA examiner should provide an opinion as to the approximate degree of forward flexion the Veteran would be capable of performing, including following repetitions of movement and during flare-ups, in a scenario where he was not receiving medication and spinal anesthetic injections.

Specifically, the examiner is asked to opine as to which of the descriptions below (i, ii, or iii) would most-closely describe the Veteran's anticipated limitation of motion in the absence of the ameliorative effects of medication/anesthetics:

i.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

ii.  Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

iii.  Unfavorable ankylosis of the entire thoracolumbar spine.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  After completing the development requested in parts one through five, schedule the Veteran for an additional VA examination to ascertain the current severity and manifestations of his degenerative joint disease with chronic trochanteric bursitis of the bilateral hips.  To the extent possible, ensure that the examination does not immediately follow the Veteran's treatment via anesthetic injections of either hip.  Confer with the Veteran as appropriate for scheduling purposes.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.

Thereafter, the examiner should address the following for each hip:

a.  The examiner must conduct full range of motion studies and document findings in terms of degrees.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.

b.  The examiner must then provide specific findings as to the range of motion of each hip after three repetitions of movement, and state whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  Then, after reviewing the Veteran's complaints, medical history, and requesting further detail from the Veteran, if necessary, the examiner should provide an opinion regarding whether there is additional functional impairment due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible.  Any additional loss of range of motion of the Veteran's hips during flare-ups should be noted in terms of degrees of motion lost as well as additional symptomatology which results, to the extent possible.  The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided. 

d.  To the extent possible, the VA examiner should provide an opinion as to the approximate degree of motion of the hips the Veteran would be capable of performing in a scenario where he was not receiving medication and spinal anesthetic injections.

Specifically, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left and/or right hip disability would result in any of the following if he were not taking medication and receiving injections:


i.  Hip, flail joint;
ii.  Thigh, limitation of abduction or rotation such that the Veteran could not toe-out more than 15 degrees or cross his legs;
iii.  Thigh, limitation of abduction such that motion is lost beyond 10 degrees;
iv.  Thigh, flexion limited to 45 degrees;
v.  Thigh, flexion limited to 30 degrees;
vi.  Thigh, flexion limited to less than 30 degrees (if this is found, to what degree?);
vii.  Thigh, extension limited to 5 degrees;
viii.  Hip, ankylosis (if so, describe whether favorable, intermediate, or unfavorable, and to what extent?).

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state, and further explain why it is not feasible to provide a medical opinion.

8.  Thereafter, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

9.  After completing all of the above, consider whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment and/or educational history, or obtain additional medical evidence, as is deemed necessary.

10.  After completing the above, conduct any additional development deemed necessary, then readjudicate the claims for increased disability ratings for service-connected degenerative joint disease of the lumbosacral spine and degenerative disc disease L5-S1 and degenerative joint disease with chronic trochanteric bursitis of the bilateral hips, as well as the claim for a TDIU, in light of all additional evidence received.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.




[CONTINUED BELOW]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




